UNITED STATES COURT OF APPEALS
Filed 4/30/96
                                        TENTH CIRCUIT



 UNITED STATES OF AMERICA,
                Plaintiff - Appellee,                          No. 95-7133
          v.                                            (D.C. No. CV-95-24-C)
 CLARENCE EDWARD CODY,                                         (E.D. Okla. )
                Defendant - Appellant.


                                ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, McKAY and LUCERO, Circuit Judges.




      After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.



      We affirm for the reasons given by the district court.



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
AFFIRMED. The mandate shall issue forthwith.



                                     Entered for the Court


                                     Monroe G. McKay
                                     Circuit Judge




                                 2